Case 3:18-cv-00705-VLB Document 105-5 Filed 10/18/19 Page 1 of 14




            EXHIBIT 3
     Case 3:18-cv-00705-VLB Document 105-5 Filed 10/18/19 Page 2 of 14



                                                                           Page 1

1                     UNITED STATES DISTRICT COURT
                           DISTRICT OF CONNECTICUT
2
       CONNECTICUT FAIR HOUSING            )
3      CENTER, et al.,                     )
            Plaintiffs,                    )
4                                          )
       v.                                  ) No. 3:18-cv-705 (VLB)
5                                          )
       CORELOGIC RENTAL PROPERTY           )
6      SOLUTIONS, LLC,                     )
            Defendant.                     )
7
8     ******************************************************
9                               "CONFIDENTIAL"
10                           ORAL DEPOSITION OF
11                               NAEEM KAYANI
12                    AS 30(B)(6) REPRESENTATIVE OF
13             CORELOGIC RENTAL PROPERTY SOLUTIONS, LLC
14                              AUGUST 20, 2019
15    ******************************************************
16          ORAL DEPOSITION OF NAEEM KAYANI, produced as a
17   witness at the instance of the Plaintiffs, and duly
18   sworn, was taken in the above-styled and numbered cause
19   on August 20, 2019, from 9:00 a.m. to 5:38 p.m., before
20   Julie C. Brandt, RMR, CRR, and CSR in and for the State
21   of Texas, reported by machine shorthand, at 4925
22   Greenville Avenue, Suite 200, Dallas, Texas, pursuant to
23   the Federal Rules of Civil Procedure and the provisions
24   stated on the record or attached hereto.
25

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-00705-VLB Document 105-5 Filed 10/18/19 Page 3 of 14



                                                                      Page 235

1          Q.     And in the top quarter of the page just

2    above -- well, actually, first at the very top of the

3




25         Q.     And that's the text that appeared on Winn

                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-00705-VLB Document 105-5 Filed 10/18/19 Page 4 of 14



                                                                      Page 236

1    reports when disqualifying records were found.                   Correct?

2          A.     That is correct.

3          Q.     And so this -- you're aware this resulted in

4    Mr. Arroyo being denied the ability to lease the

5    apartment requested?

6                        MR. ST. GEORGE:        Object to form.

7          A.     I do understand that the community rejected

8    that, yes.

9          Q.     (BY MS. WEBBER)        Turning to the next page

10   Bates numbered 643, in the middle section do you see

11   where it says reports?

12         A.     Yes.

13         Q.     And there are some that are underlined, like

14




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-00705-VLB Document 105-5 Filed 10/18/19 Page 5 of 14



                                                                     Page 239

1




16         Q.      Okay.     Turning back to the first page of
17   Exhibit 24, which is page 6 of 6 of this report.
18         A.      Sure.
19         Q.      That includes something called an adverse
20   action letter, and that's a letter that is generated by
21   CrimSAFE in any case where disqualifying records are
22   found.     Is that right?
23         A.      The letter is made available that the leasing
24   agent has to print and send, yes.
25         Q.      It's only generated if the results of the

                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-00705-VLB Document 105-5 Filed 10/18/19 Page 6 of 14



                                                                         Page 240

1    report are disqualifying.              Correct?

2            A.      That is correct.         Record found.

3            Q.      Okay.     And then all that the leasing agent

4    does is print out the letter as is and give or mail it

5    to the applicant?

6                            MR. ST. GEORGE:        Object to form.

7            A.      I do not know the process they go through, but

8    that's the expectation.

9            Q.      (BY MS. WEBBER)        Okay.

10                           MS. WEBBER:      Let's mark Exhibit 25.

11                           (Exhibit 25 marked.)

12           Q.      (BY MS. WEBBER)        Exhibit 25 -- and keep

13   Exhibit 24 handy because I want to do some comparisons

14   here.        Exhibit 25 is also a version of a CrimSAFE report

15   on Mikhail Arroyo.            Correct?

16           A.      Yes.

17           Q.      But on the first page Bates numbered 534,

18




                                     Veritext Legal Solutions
                   215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-00705-VLB Document 105-5 Filed 10/18/19 Page 7 of 14



                                                                     Page 272

1                     UNITED STATES DISTRICT COURT
                           DISTRICT OF CONNECTICUT
2
       CONNECTICUT FAIR HOUSING            )
3      CENTER, et al.,                     )
            Plaintiffs,                    )
4                                          )
       v.                                  ) No. 3:18-cv-705 (VLB)
5                                          )
       CORELOGIC RENTAL PROPERTY           )
6      SOLUTIONS, LLC,                     )
            Defendant.                     )
7
8
9                         REPORTER'S CERTIFICATION
10                       DEPOSITION OF NAEEM KAYANI
11                              AUGUST 20, 2019
12
13          I, Julie C. Brandt, Certified Shorthand Reporter in
14   and for the State of Texas, hereby certify to the
15   following:
16          That the witness, NAEEM KAYANI, was duly sworn by
17   the officer and that the transcript of the oral
18   deposition is a true record of the testimony given by
19   the witness;
20          Before completion of the deposition, review of the
21   transcript [X] was [ ] was not requested.                If requested,
22   any changes made by the deponent (and provided to the
23   reporter) during the period allowed are appended hereto;
24          That the amount of time used by each party at the
25   deposition is as follows:

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-00705-VLB Document 105-5 Filed 10/18/19 Page 8 of 14



                                                                     Page 273

1    Christine E. Webber.....06 HOUR(S):58 MINUTE(S)
2    Timothy J. St. George.....00 HOUR(S):00 MINUTE(S)
3          That pursuant to information given to the
4    deposition officer at the time said testimony was taken,
5    the following includes counsel for all parties of
6    record:
7          Christine E. Webber, COHEN MILSTEIN SELLERS & TOLL
8    PLLC, for the Plaintiffs;
9          Salmun Kazerounian, CONNECTICUT FAIR HOUSING
10   CENTER, for the Plaintiffs;
11         Eric Dunn, NATIONAL HOUSING LAW PROJECT, for the
12   Plaintiffs;
13         Timothy J. St. George, TROUTMAN SANDERS LLP, for
14   the Defendant;
15         I further certify that I am neither counsel for,
16   related to, nor employed by any of the parties or
17   attorneys in the action in which this proceeding was
18   taken, and further that I am not financially or
19   otherwise interested in the outcome of the action.
20         Certified to by me ____August__________________, 2019.
21
                               <%12865,Signature%>
22
                            ___________________________________
23                          Julie C. Brandt, CSR, RMR, CRR
                            Texas CSR No. 4018
24                          Expiration Date:         10/31/21
25

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                     Case 3:18-cv-00705-VLB Document 105-5 Filed 10/18/19 Page 9 of 14
    Safe Rent                                                                                                                                         Page 6 of 6


    Mikhail Arroyo



                                                                          ADVERSE ACTION LETTER




Dear Mikhail Arroyo, xxx-xx-8831

Thank you for your recent application to: ArtSoace Windham

At this time we are unable to approve your application.

This adverse action has been taken in accordance with the requirements of the federal Fair Credit Reporting Act, 15 U.S.C. 1681 m(a).

This decision was based on:

[ X ] Information contained in consumer report(s) obtained from or through CoreLogic SafeRent, LLC, which may include credit or consumer information from one or more
credit bureaus or consumer reporting agencies.

        CoreLogic SafeRent, LLC can be reached at: Consumer Relations P.O. Box 509124 San Diego, CA 92150. By phone: (888) 333-2413.

[
  ] Information obtained from a source other than a consumer reporting agency. (You have the right to disclosure of the nature of this information, upon your furnishing
proper identification, if you make a written request to us within 60 days of receiving this letter.)

[    ] Other:

In evaluating your application, information obtained from or through CoreLogic SafeRent, LLC, which may include credit information or consumer information from one or
more of the credit bureaus or consumer reporting agencies, may have influenced our decision in whole or in part. These consumer -reporting agencies and/or credit
bureaus did not make the decision to take adverse action and are unable to provide specific reasons why adverse action was taken.

YOU HAVE CERTAIN RIGHTS UNDER FEDERAL AND STATE LAW WITH RESPECT TO YOUR CONSUMER REPORT. IF ANY PERSON TAKES ADVERSE ACTION BASED IN WHOLE OR
IN PART ON ANY INFORMATION CONTAINED IN A CONSUMER REPORT OR CREDIT REPORT, YOU HAVE THE RIGHT TO A DISCLOSURE OF THE INFORMATION IN YOUR
CONSUMER FILE FROM THE AGENCY THAT PROVIDED SUCH INFORMATION, IF YOU MAKE A WRITTEN REQUEST TO THEM AND UPON YOUR PROPER        IDENTIFICATION
WITHIN 60 DAYS OF RECEIVING THIS DENIAL. THE FEDERAL FAIR CREDIT REPORTING ACT ALSO PROVIDES THAT YOU ARE ENTITLED TO OBTAIN FROM ANY NATIONWIDE
CREDIT REPORTING AGENCY OR CREDIT BUREAU A FREE COPY OF YOUR REPORT IN ANY TWELVE MONTH PERIOD. YOU HAVE THE RIGHT TO DIRECTLYDISPUTE WITH THE
CONSUMER REPORTING AGENCY AND/OR CREDIT BUREAU THE ACCURACY AND COMPLETENESS OF ANY INFORMATION FURNISHED BY THAT AGENCY OR BUREAU AND TO
PROVIDE A CONSUMER STATEMENT DESCRIBING YOUR POSITION IF YOU DISPUTE THE INFORMATION IN YOUR CONSUMER FILE. IF YOU BELIEVE THE INFORMATION IN
YOUR CONSUMER FILE IS INACCURATE OR INCOMPLETE, YOU MAY CALL CORELOGIC SAFERENT, LLC CONSUMER RELATIONS DEPARTMENT AT (888) 333-2413. CORELOGIC
SAFERENT, LLC WILL INITIATE THE REINVESTIGATION OF ANY DISPUTED INFORMATION OBTAINED THROUGH THEM AND WILL REINVESTIGATE ANY DISPUTED
INFORMATION OBTAINED FROM THEIR DATABASE.




                                                                                                                                                     EXHIBIT        Ce941
                                                                                                                                                     WIT:
                                                                                                                                                                Q
                                                                                                                                                     DATE:    ,J    -2M9
                                                                                                                                                     JULIE BRANDT, RMR, CRR


                                                                                                                                        ARROY0000641
https ://www. residentscreening. net/rsn/default. aspx?allreports=463 9 813 0&reports=463 9 81...                                                      4/26/2016
                Case 3:18-cv-00705-VLB Document 105-5 Filed 10/18/19 Page 10 of 14
Safe Rent                                                                                                                                          Page 1 of 6



Lease Decision
Report Information

Transaction No. 0046398130

Property
M6360 - ArtSpace Windham - Willimantic CT 06226



Performed by MELISSACURRY

Performed on Tuesday April 26, 2016 / 10:33:58 EST



Your community's decision for this transaction appears below based on your management company's established decision points for applicant approval to your
community. Direct questions regarding these criteria to your management company.


LEASE DECISION
ALERT: Review alerts for the applicant(s) listed below.




                                                          SCORE DECISION

                                                          ACCEPT WITH CONDITIONS


         (145
                                                          CRIM DECISION

               40                  350                    Record(s) Found
                                                          Please verify the applicability of these records to your applicant and proceed with your community's
                                                          screening policies.

    Accept :                  160.350
    Accept with Conditions : 140 -159
    Decline :                40 - 139
                                                          L,_
                                                          Decision Message - Applicant letter regarding credit history. Proof of payment arrangements to
                                                          creditors (not medical).



Screening Details

 Applicant

   Applicant Information

   Applicant Name:MIKHAIL ARROYO

    Monthly Income $1000

    Phone 0000000000

   Current Address
   745 MAIN ST, EAST HARTFORD CT 06108



   SSN: ***-**-8831

    DOB 02/15/1994

    Email

   Previous Address


    Lease information



                                                                                      ARROY0000642
https://www.residentscreening.net/rsn/default.asnx?allrenorts=46398 1 '3O87.rennrts=46198 1 4/7f/')l'1 i
            Case 3:18-cv-00705-VLB Document 105-5 Filed 10/18/19 Page 11 of 14
Safe Rent                                                                                                                                            Page 2 of 6


  Monthly Rent $800

  Total Income $1000/month

  Bed Rooms 1

  Marketing Source Other Online Listing

  Security Deposit $800

  Lease Term 12 Months

  Client Reference


  Reports

  The following services were used for all applicants in this transaction:
  RegistrySCOREXComplete

  RegistryCH ECKComplete

  CrimSAFE - Search ReportRecord Found

  Credit Report Address Information

  Experian CreditComplete

  Multi -state Criminal SearchRecord Found


  Letters

  Adverse Action


   Alerts (1)

     Credit Alert:
     The information reported by the selected credit bureau shows that the credit file for this applicant is less than three years old.




   Messages (3)


       Scanned by AppALERT.




       Prior to making leasing decision, always check criminal results.



       This applicant has been screened through the MSSO Search. Sex Offender registrant information is derived from the same state hosted Sex Offender
       database registries accessible through the department of Justice DRU SJODIN website. Results associated with this, will reflect on CrimSAFE report.




                                                                                                                                          ARROY0000643
https://www.residentscreening.net/rsn/default.aspx?allreports=46398130&reports=463981...                                                              4/26/2016
              Case 3:18-cv-00705-VLB Document 105-5 Filed 10/18/19 Page 12 of 14
Safe Rent                                                                                                                                                     Page 3 of 6


                                                                                                                                                                  April 26, 2016
REGISTRYSCOREX REPORT
                                                                                                                                                                      10:34AM
REPORT INFORMATION
Transaction No:                        0046398130                                             Performed By:                          MELISSACURRY
Performed On:                          Tuesday April 26, 2016 / 10:34: 2 EST                  Property:                              M6360 - ArtSpace Windham
Request ID:                            M4412515

APPLICANT INFORMATION
Name:                                  MIKHAIL ARROYO                                         SSN:                                   ***-**-8831
Monthly Income:                        $1000                                                 DOB:                                    02/15/1994
Phone:                                 0000000000                                             Email:
Current Address:                       745 MAIN ST, EAST HARTFORD CT 06108                    Previous Address:
YOUR COMMUNITY'S DECISION
Applicant Decision:                    ACCEPT WITH CONDITIONS - 145

                                       Applicant letter regarding credit history. Proof of payment arrangements to creditors (not medical).
YOUR MANAGEMENT COMPANY ESTABLISHES CRITERIA (DECISION POINTS) APPROPRIATE FOR APPROVAL OF APPLICANTS TO YOUR COMMUNITY. QUESTIONS REGARDING
THESE CRITERIA SHOULD BE DIRECTED TO YOUR MANAGEMENT COMPANY.

ALERT INFORMATION
Refer to your management company's policy for handling of specific alerts.
Credit Alert:                          The information reported by the selected credit bureau shows that the credit file for this applicant is less than three years old.
SCORE ATTRIBUTE

If improved, the following items could positively impact this applicant's score.
** Credit

** Application Data

LEASE INFORMATION
Monthly Rent:                          $800                                                  Security Deposit:                       $800
Total Income:                          $1000                                                 Lease Term:                             12 Months
Bedrooms:                              1
                                                                                              Marketing Source:                      Other Online Listing
Client Reference:                                                                             Rent/Income:                           80 %

REGISTRY SCOREX (TM) is designed as a useful predictor tool, but is not a guarantee of the future performance of an applicant. WARNING: A person must have permissible
purpose under the Fair Credit Reporting Act(FCRA; 15 U.S.C. 1681-1681y) to obtain a consumer report. The FCRA provides that any person who knowingly and willfully
obtains a consumer report under false pretenses may face criminal prosecution, including fines and possible imprisonment. Aconsumer reporting agency may not prohibit
users from disclosing the contents of the report directly to the consumer, however the FCRA under most instances does not require users to do so. It is recommended that
users refer all consumer inquiries regarding the information contained in this report directly to CoreLogic SafeRent, Inc. The Federal Trade Commission has said that
consumer report users must consult the relevant provisions of the FCRA for details about their obligations under the FCRA. More information about consumer report
user'sobligations is available at www.ftc.gov/credit.




                                                                                                                                               ARROY0000644
https://www. residentscreening. net/rsn/default. aspx?allreporis=463 9 813 0&reports=463 9 81...                                                               4/26/2016
       Case 3:18-cv-00705-VLB Document 105-5 Filed 10/18/19 Page 13 of 14
Safe Rent                                                              Page 4 of 6


                                                                                                                                                        April 26, 2016
CRIMSAFE REPORT
                                                                                                                                                           10 : 34 AM

 REPORT INFORMATION

 Property ID:                      M6360                                             Phone:                                        860-423-1283

 Property Name:                    ArtSpace Windham                                  Fax:                                          860-423-1285

 Request Date:                     04/26/2016                                        Request Type:                                 CrimSAFE

 Request ID:                       M4412515                                          Permissible Purpose:                          Resident Screening

 Process Date:                     04/26/2016 10:34:02

 APPLICANT INFORMATION

 Name:                             MIKHAIL ARROYO                                    Suffix:
 SSN:                              xxx-xx-8831                                       DOB:                                         02/15/1994

 Address:                          745 MAIN ST
                                   EAST HARTFORD, CT 06108



 TRANSACTION(s) USED

 Request#                          Type                                             State                                         County
M4412516                           MULTISTATE                                        **                                           **
                                   MSSO



                                                                     CRIMSAFE RESULT
    BASED UPON YOUR COMMUNITY CRIMSAFE SETTINGS AND THE RESULTS OF THIS SEARCH, DISQUALIFYING RECORDS WERE FOUND.
    PLEASE VERIFY THE APPLICABILITY OF THESE RECORDS TO YOUR APPLICANT AND PROCEED WITH YOUR COMMUNITY'S SCREENING
                                                         POLICIES.



RECORD - 1 of 1                                                         Report Type:                         MULTI -STATE

Request#:                                 M4412516                      Record Type:                         CRIMINAL COURT ACTION

Record ID:                                1




Name:                                     MIKHAIL JESUS ARROYO

DOB:                                      02/15/1994

SSN:

Jurisdiction:                             000000033501,PA


 Sex:        Male       Race:          UNKNOWN               Height:                Weight:                Eye Color:                   Hair Color:


NOTE: THE ACCURATE INPUT OF NAME, SSN, DATE OF BIRTH AND ADDRESS IS REQUIRED TO IMPROVE THE RETRIEVAL OF INFORMATION RELATING TO THE APPLICANT. A
public record has been found with elements matching the information presented by your applicant. However, it is your sole responsibility to compare these elements
and/or to obtain additional verification of the information provided. Though records are obtained from government public record sources, the ACCURACY OR
COMPLETENESS OF THE INFORMATION IS NOT GUARANTEED. Remember, you must comply with your obligations under the federal Fair Credit Reporting Act, your Service
Agreement, and the other applicable federal, state and local laws.




                                                                                                                                       ARROY0000645
https://www. residentscreening.net/rsn/default. aspx?allreports=463 9813 0&reports=463 981...                                                         4/26/2016
        Case 3:18-cv-00705-VLB Document 105-5 Filed 10/18/19 Page 14 of 14
Safe Rent                                                                                  Page 5 of 6




                                                                                 ARROY0000646
https://www.residentscreening.net/rsn/default.aspx?allreports=46398130&reports=463981...    4/26/2016
